--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
 
 
 
 
November____, 2008


 
Dear____________:

Ameris Bancorp (the “Company”) anticipates entering into a Securities Purchase
Agreement (the “Participation Agreement”) with the United States Department of
Treasury (“Treasury”) that provides for the Company’s participation in the
Treasury’s TARP Capital Purchase Program (the “CPP”).  If the Company does not
participate or ceases at any time to participate in the CPP, this letter shall
be of no further force and effect.
 
For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation
arrangements.  To comply with these requirements, and in consideration of the
benefits that you will receive as a result of the Company’s participation in the
CPP, you hereby agree as follows:
 
(1) No Golden Parachute Payments.  The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period”.  A “CPP Covered
Period” is any period during which (i) you are a senior executive officer and
(ii) Treasury holds an equity or debt position acquired from the Company in the
CPP.
 
(2) Recovery of Bonus and Incentive Compensation.  Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.
 
(3) Compensation Program Amendments.  Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, “Benefit Plans”)
with respect to you is hereby amended to the extent necessary to give effect to
provisions (1) and (2) hereof.
 
In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company.  To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.
 
(4) Definitions and Interpretation.  This letter shall be interpreted as
follows:
 
(a) “Senior executive officer” means the Company’s “senior executive officers”
as defined in Section 111(b)(3) of EESA.
 
(b) “Golden parachute payment” is used with same meaning as in
Section 111(b)(2)(C) of EESA.
 
(c) “EESA” means the Emergency Economic Stabilization Act of 2008 as implemented
by guidance or regulation issued by the Department of the Treasury and as
published in the Federal Register on October 20, 2008.
 
(d) Provisions (1) and (2) of this letter are intended to, and will be
interpreted, administered and construed to, comply with Section 111 of EESA
(and, to the maximum extent consistent with the preceding, to permit operation
of the Benefit Plans in accordance with their terms before giving effect to this
letter).
 
(5) Miscellaneous.  To the extent not subject to federal law, this letter will
be governed by and construed in accordance with the laws of Georgia.  This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original.  A signature transmitted by facsimile will be deemed an
original signature.
 
Sincerely,
 
AMERIS BANCORP


 
                                By:__________________________









Intending to be legally bound, I hereby
agree to and accept the foregoing terms
as of the date first set forth above.
 
By:__________________________






